Citation Nr: 1701828	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  13-20 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for a cervical spine disability, and if so, whether the reopened claim should be granted.   
 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from September 1978 to September 1981.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The reopened issue of entitlement to service connection for a cervical spine disability is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1. An April 2008 rating decision denied the claim of entitlement to service connection for a cervical spine disability; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

2.  Evidence received subsequent to the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim. 


CONCLUSION OF LAW

New and material evidence has been presented to reopen a claim of entitlement to service connection for a cervical spine disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105 (c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision, if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156 (b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The U.S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513(1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21(1993).

The RO initially denied service connection in April 2008, based on its determination that the evidence failed to show that the Veteran's cervical spine disability was related to service.  The Veteran was notified of the denial, but did not appeal the denial or submit any pertinent evidence within the appeal period.  In March 2012, the Veteran filed a claim to reopen his claim for entitlement to service connection for a cervical spine disability.  

The evidence of record in April 2012 consisted of the Veteran's service treatment records and private treatment records.  The private treatment records established that the Veteran was diagnosed with degenerative disc disease of the cervical spine.  

The evidence received after the expiration of the appeal period includes a statement from the Veteran, buddy statements, Social Security Administration (SSA) records, private treatment records, and an April 2012 VA examination.  The Veteran stated that he injured his neck during an in-service motor vehicle accident.  He submitted many buddy statements indicating that he was involved in a motor vehicle accident while driving his sergeant to a meeting.  The April 2012 VA examination report showed that the Veteran reported an in-service motor vehicle accident.  The SSA and private treatment records continued to show the Veteran's treatment for a cervical spine disability. 

The Veteran's statements as well as the buddy statements which indicated that he injured his neck following an in-service motor vehicle accident constitute new and material evidence.  This evidence is new as it was not previously considered by VA. This evidence is material because it relates to a previously unestablished fact necessary to substantiate the claim.  As such, the Board finds that the evidence received since the April 2008 rating decision is both new and material. Consequently, the Board finds that the claim is reopened and, to this extent, the claim is granted.  38 C.F.R. § 3.303 (b) (2016); see Shade, 24 Vet. App. at 117.  
 



ORDER

New and material evidence, having been received, the claim to reopen the issue of entitlement to service connection for a cervical spine disability is reopened.

REMAND

The Board finds additional development is required before the Veteran's claim is decided.

The Veteran asserted that his currently diagnosed cervical spine disability resulted from an in-service motor vehicle accident.  

Service treatment records did not document the Veteran's alleged motor vehicle accident, however, a July 1981 service treatment record showed a complaint of right sided upper back pain near the shoulder.  

A July 2006 private treatment record from Florence Spine and Neurosurgery showed that the Veteran reported neck pain with radiation to the arms for two to four months with similar pains noted about a year prior.  

February 2007 private treatment records from Florence Spine and Neurosurgery indicated that the Veteran's neck symptoms started in 2006 from a long history of working at a meat packing plant.  

The Veteran underwent a VA examination in April 2012.  The examiner found that the Veteran was status post spine fusion.  The Veteran reported neck pain since the 1970's and related it to an in-service accident.  The examiner indicated that the Veteran's claims file was reviewed and did not reveal issues with the cervical spine during service.  Therefore, the examiner concluded that it was less likely than not that the Veteran's cervical spine disability was related to service.  

Initially, the Board notes that the April 2012 VA examination report is inadequate.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiner's negative opinion was based on the lack of evidence a cervical spine issue in the service treatment records.  However, a July 1981 service treatment record indicated that the Veteran reported upper back pain near the shoulder.  Although the examiner noted review of the claims file, it is not clear if the examiner considered this evidence.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based on inaccurate factual basis not probative).  Therefore, a remand is required to obtain an adequate medical opinion.  

Additionally, the Veteran asserted that his cervical spine disability was related to an alleged in-service motor vehicle accident, but the service treatment records did not document such an injury.  The Board notes that the Veteran's service personnel records are not included in the Veteran's electronic claims file.  Service personnel records may substantiate the Veteran's alleged in-service accident.  Therefore, a remand is required to obtain the Veteran's service personnel records.  

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include the Veteran's service personnel records and any more recent treatment records related to the claimed disability.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).

2.  Afford the Veteran a VA examination by an examiner with sufficient expertise to address the etiology of the Veteran's cervical spine disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Following a review of the relevant records and lay statements, the examiner should state an opinion with respect to whether the Veteran's cervical spine disability at least as likely as not (a 50 percent probability or greater) originated during his period of active service or is otherwise etiologically related to his active service, to include his alleged in-service motor vehicle accident.  

The examiner must provide a complete rationale for all proffered opinions.  In doing so, the examiner must consider and discuss the July 1981 service treatment record showing complaints of right sided upper back pain near the shoulder, as well as the Veteran's statements regarding the details of his alleged in-service accident and that his neck symptoms started in 2006 from a long history of working at a meat packing plant.  

The examiner should also ensure review of the Veteran's records from the Social Security Disability Administration in which the Veteran indicated his neck disability began in 2006 following two separate surgeries (Thoracic Laminoplasty on August 10, 2006 and four (4) Level Fusion on December 4, 2006). 

3.  The Veteran must be given adequate notice of the date and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

4.  Then undertake any other development determined to be warranted. 

5.  Finally, readjudicate the issue on appeal. If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


